Citation Nr: 0010550	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-41 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
malnutrition.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran has recognized service from December 1941 to 
September 1942.  He was a prisoner of war (POW) of the 
Japanese Government from April to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board, in September 1998, 
when it was remanded for further development.  The 
instructions contained in the remand have been complied with.  
Stegall v. West, 11 Vet. App. 268 (1998).  The case has been 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to an evaluation in excess of 10 
percent for malnutrition has been secured.

2.  The record includes no evidence of complaints, findings, 
or diagnoses of stomatitis, achlorhydria, diarrhea, or 
symmetrical dermatitis.

3.  In the instant case, neither the new or old versions of 
applicable regulations are more favorable to the veteran.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
malnutrition have not been met under either the old or new 
versions of applicable regulations.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 4.27, 
4.88b, Diagnostic Codes 6399-6315 (1996, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of malnutrition.  

The veteran was accorded a VA examination in July 1993.  The 
veteran's medical history included ten years of vague, 
intermittent, poorly localized abdominal pain with no 
significant accompanying symptoms.  He complained of 
abdominal pain.  

The veteran's height was 160.5 centimeters and his weight was 
47.3 kilograms.  There was no evidence of anemia.  There was 
no reported periodic vomiting.  There was no evidence of 
recurrent hematemesis or melena.  There was pain in the peri-
umbilical and epigastric areas, lasting three to five days, 
and occurring more than 30 times a year.  

An upper gastrointestinal X-ray examination series revealed 
the stomach to be orthotonic in type, showing good epigastric 
peristalsis, showing a normal mucosal pattern, with no 
evidence of any intrinsic or extrinsic abnormality.  The 
barium flowed immediately through the pylorus, a normal 
duodenal cap as well as loop.  The impression was essentially 
negative upper gastrointestinal series.  The diagnosis was 
moderate to severe undernutrition of undetermined etiology.  

Service connection for "undernutrition" was granted in an 
unappealed rating decision dated in January 1994.

The veteran was accorded a VA examination in March 1997.  The 
veteran's height was 155 centimeters and his weight was 46.6 
kilograms.  The diagnoses were anemia, moderate, etiology 
unknown and undernutrition, moderate probably secondary to 
pulmonary pathology and anorexia.

The veteran was accorded a VA examination in March 1999.  At 
that time, he complained of easy fatigability, dizziness, and 
coughing.  He reported a relatively 
good appetite.  

The veteran's height was 156 centimeters and his weight was 
49 kilograms.  He was described as slightly stooped forward, 
conscious, and coherent.  He demonstrated poor hearing by his 
conversation.  The skin was loose and dry with no active 
lesions.  The diagnosis was undernutrition not found.  

In a July 1999 addendum to the March 1999 examination, the 
examiner reported that there was no clinical evidence of 
malnutrition.  He also reported that there were no clinical 
manifestations of stomatitis, achlorhydria, diarrhea, 
dermatitis, mental changes, inability to retain adequate 
nourishment and exhaustion, cachexia or other impairment of 
body vigor, referable to nutrition.  

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

Separate diagnostic codes identify the various disabilities. 
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  See 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

As the Rating Schedule does not include a Diagnostic Code for 
malnutrition, the RO has rated the veteran's service- 
connected malnutrition by analogy under 38 C.F.R. § 4.88b, 
Diagnostic Code 6315 which addresses pellagra. 

The Board also notes that the schedule of ratings for 
nutritional deficiencies were revised in July 1996.  See 61 
Fed. Reg. 39,873 (1996) (effective Aug. 30, 1996) (codified 
at 38 C.F.R. § 4.88b).  Where a regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the "version most favorable to appellant" applies. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The regulations in effect prior to August 30, 1996, provide a 
10 percent rating for mild disability with symptoms such as 
vague digestive disturbances, loss of appetite and weight, 
slight diarrhea, headache, and vertigo.  A 20 percent 
evaluation requires moderate disability with the presence of 
stomatitis, achlorhydria, or recurring diarrhea.  A 40 
percent evaluation requires a moderately severe disorder with 
stomatitis, persistent diarrhea, and symmetrical dermatitis.  
38 C.F.R. § 4.88b, Diagnostic Code 6315 (1996).

Diagnostic Code 6315, as in effect after August 30, 1996, 
provides that a 10 percent evaluation is warranted for 
pellagra where there is a confirmed diagnosis and nonspecific 
symptoms such as decreased appetite, weight loss, abdominal 
discomfort, weakness, inability to concentrate, and 
irritability.  A 20 evaluation rating requires that there be 
stomatitis, achlorhydria, or diarrhea.  A 40 percent 
evaluation requires stomatitis, diarrhea, and symmetrical 
dermatitis.  38 C.F.R. § 4.88b, Diagnostic Code 6315, (1999).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Analysis 

The veteran's claim for an increased rating for malnutrition 
is well grounded within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In general an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran has not asserted that any records of probative 
value which are not already associated with his claims folder 
are available.  Therefore, the Board is satisfied that all 
relevant facts regarding the claim for an increased rating 
for malnutrition have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

As an initial matter the Board finds that neither the new or 
old version of the regulation is more favorable to the 
veteran.  Examinations and other competent evidence during 
the appeal period have consistently shown that the veteran 
does not have any of the symptoms listed under either version 
of the regulation for an evaluation in excess of the current 
10 percent.

The Board further finds that evaluation of the veteran's 
malnutrition by analogy to the criteria for pellagra under 
Diagnostic Code 6315 is appropriate.  That diagnostic code 
contemplates symptoms of nutritional deficiency, and as such 
contemplates symptomatology, functions and anatomical 
localization that are closely related to malnutrition.  38 
C.F.R. § 4.20 (1999). 

The August 1995 and March 1997 VA examiners diagnosed 
malnutrition, "moderate to severe."  Under the old 
regulation, moderate pellagra warranted a 20 percent 
evaluation, moderately severe pellagra warranted a 40 percent 
evaluation and severe pellagra warranted a 60 percent 
evaluation.  However, the regulation required the presence of 
specific symptoms in addition to a finding that the 
disability was "moderate," "moderately severe," or "severe."  
The examiners conducting the 1995 and 1997 examinations did 
not report the presence of any of the necessary symptoms for 
an increase under the old version of the regulations.  They 
also did not report any findings necessary for an increased 
evaluation under the new version of the regulations.  In 
March 1999, the VA examiner reported that there were no 
symptoms of malnutrition.  The record, specifically, contains 
no evidence whatsoever of stomatitis, achlorhydria, recurring 
or diarrhea, such as would be necessary for an increased 
evaluation under the old or new criteria.  

Given the lack of findings, no question is raised as to 
whether the disability more closely approximates the criteria 
for a higher evaluation.  38 C.F.R. § 4.7.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for malnutrition.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
malnutrition is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 8 -


- 6 -


